Citation Nr: 0303069	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  01-08 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than September 15, 
2000, for the grant of service connection for residuals of 
bilateral frostbite of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for bilateral residuals of frostbite of the feet and assigned 
a 30 percent rating for each foot.

In March 1998 the RO granted service connection for post-
traumatic stress disorder and awarded a 10 percent evaluation 
effective September 25, 1997.  The veteran submitted a notice 
of disagreement, in which he wrote, "I am appealing for a 30 
percent evaluation."  In July 1998, the RO awarded a 30 
percent evaluation for the disability effective September 25, 
1997.  Since the veteran limited his appeal to the 30 percent 
evaluation, and that evaluation has been granted as of the 
date of the award of service connection, the July 1997 
decision constituted a full grant of the benefit sought.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claimant may choose to 
limit an appeal to less than the maximum benefit under law).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The veteran did not perfect an appeal of the February 
1991 rating decision that denied service connection for 
frostbite of the feet.

3.  The veteran's new claim for service connection for 
frostbite of both feet was received on June 16, 1997.

4.  Entitlement to service connection for frostbite of both 
feet arose on May 28, 1997.



CONCLUSIONS OF LAW

1.  The February 1991 rating decisions that denied service 
connection for frostbite of the feet are final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2002).

2.  The criteria for an effective date of June 16, 1997, for 
the grant of service connection for residuals of bilateral 
frostbite of both feet are met.  38 U.S.C.A. §§ 1110, 5110, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); see Holliday v. Principi, 14 Vet. App. 280, 284-86 
(2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In December 2002 the Board sent the veteran a letter 
informing him of the evidence needed to substantiate his 
claim, and of what evidence he was be responsible for 
obtaining and what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The regulations as they apply to this case 
were not meant to confer any rights in addition to those 
provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.

Where new and material evidence is received after a final 
disallowance, the effective date shall be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q).

The evidence shows that the veteran claimed entitlement to 
service connection for frostbite of the feet in October 1990.  
That claim was denied by a February 1991 rating decision.  
The RO found that there was no evidence of frostbite in 
service or in the post-service record.

The veteran filed a notice of disagreement with that decision 
in March 1991 and was issued a statement of the case in April 
1991.  However, the veteran did not file a substantive appeal 
within one year of the rating decision or within 60 days of 
the statement of the case.  The February 1991 decision, 
therefore, became final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R.  
§ 20.302.

In a July 1997 letter, the RO informed the veteran that his 
claim had been denied in March 1991 and that his right to 
appeal had expired.  The veteran was informed that no further 
action would be taken unless new and material evidence was 
received.

The veteran responded with a statement received on September 
22, 1997.  He wrote that the statement was in response to 
"VA Ltr, 18 Jul. 97, VA Denial of Review of Claim."  He 
added that, "I respectfully disagree with your decision in 
regards to my claim for VA benefits.  This letter constitutes 
my Notice of Disagreement."  He argued that the requirement 
for new and material evidence had been satisfied by "VA's 
liberalizing rules on cold injury suffered by Korean War 
vets."

Accompanying the veteran's statement was a portion of a 
medical text in which it was reported that frostbite was 
common among Korean War veterans, and an X-ray report dated 
in May 1997 showing that he had spurring in both ankles.

In a December 1997 rating decision the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim.

The veteran again filed a claim for service connection for 
frostbite of the feet which was received by VA on September 
15, 2000.  A February 2001 rating decision established 
entitlement to service connection for residuals of frostbite 
of the feet and assigned an effective date of September 15, 
2000, for that grant.

The veteran has asserted that the February 1991 decision was 
"erroneous," but he has not made a specific claim of clear 
and unmistakable error in that decision.  Fugo v. Brown, 6 
Vet. App. 40 (1993), motion for en banc review denied 6 Vet. 
App. 162 (1994).  Absent such a showing the unappealed 
February 1991 decision is final.  Since the February 1991 
rating decision became final, the Board is precluded from 
awarding an effective date prior to that decision.  Lalonde 
v. West, 12 Vet. App. 377 (1999).  

To determine the proper effective date, the Board must first 
determine the date of the new claim and the date entitlement 
to service connection arose.

The veteran's statement received on June 16, 1997 clearly 
evinces an intent to reopen his claim for service connection 
for frostbite of the feet.  Accordingly, June 16, 1997 is the 
date of his new claim.

The RO treated the veteran's September 1997, notice of 
disagreement as a new claim, and apparently closed out his 
appeal when he failed to submit a notice of disagreement with 
the December 1997 rating decision.

VA regulations define a notice of disagreement as follows: 

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative  determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement. While special 
wording is not required, the Notice of 
Disagreement must be in terms that can be 
reasonably construed as disagreement with 
that determination and a desire for 
appellate review. 
38 C.F.R. § 20.201 (2002).

Thus, under § 20.201, a valid NOD must contain "terms that 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review."  Gallegos 
v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). 

In the Board's opinion the RO's July 1997 letter to the 
veteran constituted an "adjudicative action."  It in effect 
found that he had not submitted new and material evidence, 
and it informed him that it would take no further action 
until he submitted such evidence.  The veteran's September 
1997 statement clearly disagreed with that action and 
expressed a desire for appellate review.  The veteran was not 
required to submit a notice of disagreement following the 
December 1997 rating decision, because he had already 
submitted a notice of disagreement with the July 1997 
decision.  The July 1997 decision did not become final, 
because the RO did not issue a statement of the case.  Kuo v. 
Derwinski, 2 Vet. App. 662 (1992) (where an appellant and his 
representative had not properly been furnished with an SOC in 
accordance with 38 U.S.C. § 7105 and the corresponding VA 
regulations, the period in which to appeal the adjudicative 
determination in question never commenced to run, and that 
the determination was, therefore, not final), vacated on 
other grounds, No. 91-1053 (1993)(per curiam order) 
(unpublished).

The Board must next determine when entitlement arose.  The 
literature submitted with the veteran's September 25, 1997, 
notice of disagreement reported that frostbite was common 
among soldiers in the Korean War, and that arthritis was a 
complication of frostbite.  The veteran also submitted an X-
ray report from the Kennedy Memorial Hospital dated May 28, 
1997, showing that he had spurring in the ankles.  The report 
of VA examination dated in November 2000 constituted the 
first medical evidence attributing a current disability to 
frostbite in the feet.  In that examination the examiner 
attributed 50 percent of the veteran's arthritis of the feet 
to cold injury.

The arthritis was initially identified on May 28, 1997.  An 
opinion at that time would presumably have reached the same 
conclusion as did the VA examiner in November 2000.  The 
Board therefore finds that entitlement arose on May 28, 1997.

Since the date of the new claim, June 16, 1997, is later than 
the date entitlement arose, the proper effective date for the 
grant of service connection is June 16, 1997.  38 U.S.C.A. 
§§ 1110, 5110, 5103A; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.400.


ORDER

An effective date of June 16, 1997, for the grant of service 
connection for residuals of bilateral frostbite of the feet 
is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

